
	

115 S3147 IS: Social Security Administration Fairness Act
U.S. Senate
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3147
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2018
			Mr. Sanders (for himself, Mrs. Gillibrand, Ms. Warren, Mr. Booker, Mr. Schatz, Mr. Merkley, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title II of the Social Security Act to permanently appropriate funding for the
			 administrative expenses of the Social Security Administration, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Social Security Administration Fairness Act.
		2.Funding for administrative expenses of the Social Security Administration
 (a)In generalSection 201(g)(1)(A) of the Social Security Act (42 U.S.C. 401(g)(1)(A)) is amended— (1)in the third sentence of the matter following clause (ii), by striking the costs of the part of the administration of this title, title VIII, title XVI, and title XVIII for which the Commissioner of Social Security is responsible,; and
 (2)by adding at the end the following: For each fiscal year beginning with fiscal year 2019, there is hereby appropriated to pay the costs of the part of the administration of this title, title VIII, and title XVI for which the Commissioner of Social Security is responsible an amount equal to 1.5 percent of the sum of the amount of benefit payments required to be made under this title for the fiscal year involved and the amount of benefit payments expected to be paid under titles VIII and XVI for the fiscal year involved, as estimated by the Commissioner of Social Security. For purposes of the preceding sentence, (I) the portion of the amount to be appropriated for a fiscal year that is attributable to benefit payments required to be made under this title shall be appropriated from the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund in a manner that ensures that the amount appropriated from each Trust Fund for the year bears the same proportion to the amount appropriated from both Trust Funds for the year as the amount of benefit payments required to be made from such Trust Fund for the year bears to the amount of benefit payments required to be made from both Trust Funds for the year, and (II) the portion of the amount to be appropriated for a fiscal year that is attributable to benefit payments expected to be made under titles VIII and XVI shall be appropriated from the general fund of the Treasury. For each fiscal year beginning with fiscal year 2019, there is hereby appropriated from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund, in such proportion as the Commissioner of Social Security shall determine, such sums as are necessary to pay the costs of the part of the administration of title XVIII for which the Commissioner is responsible..
				(b)Removing the limitation on the administrative expenses of the Social Security Administration from
			 discretionary budget caps, the Congressional Budget Resolution, the 302(a)
			 allocations and the 302(b) suballocations
 (1)Exclusion of the administrative costs of Social Security, SSI, and Medicare from all budgetsSection 13301(a) of the Budget Enforcement Act of 1990 (2 U.S.C. 632 note) is amended to read as follows:
					
						(a)Exclusion of the administrative costs of Social Security, SSI, and Medicare from all budgets
 (1)In generalNotwithstanding any other provision of law, the receipts and disbursements described in paragraph (2) shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of—
 (A)the budget of the United States Government as submitted by the President under section 1105 of title 31, United States Code;
 (B)a concurrent resolution on the budget; (C)the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.); or
 (D)the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 931 et seq.). (2)Receipts and disbursements coveredThe receipts and disbursements described in this paragraph are—
 (A)the receipts and disbursements of the Federal Old-Age and Survivors Trust Fund and the Federal Disability Insurance Trust Fund, including the costs of the part of the administration of title II of the Social Security Act for which the Commissioner of Social Security is responsible; and
 (B)the receipts and disbursements from the Federal Hospital Insurance Trust Fund, the Federal Supplementary Insurance Trust Fund, and amounts appropriated for the Supplemental Security Income program for the costs of the part of the administration of titles XVI and XVIII of the Social Security Act for which the Commissioner of Social Security is responsible..
				(2)Exclusion of the administrative costs of Social Security, SSI, and Medicare from the Congressional
			 Budget
 ResolutionSection 301(a) of the Congressional Budget Act of 1974 (2 U.S.C. 632(a)) is amended by striking the matter following paragraph (7) and inserting the following:
					
						The concurrent resolution shall not include in the surplus or deficit totals
			 required by this subsection or in any other surplus or deficit totals
			 required by this title the outlays and revenue totals of the program under
			 title II of the Social Security Act, or the related provisions
			 of the Internal Revenue Code of 1986, including the costs
			 of the part of the administration of such title II for which the
			 Commissioner of Social Security is responsible or the costs
			 of the part of the administration of titles XVI and XVIII of the Social
			 Security Act for which the
			 Commissioner of Social Security is responsible..
				(3)Exclusion of the administrative costs of Social Security, SSI, and Medicare from Congressional
			 Budget
 Act 302(a) allocationsSection 302(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)(1)) is amended by adding at the end the following: The allocation under this paragraph shall not include the outlays of the program under title II of the Social Security Act, including the costs of the part of the administration of such title for which the Commissioner of Social Security is responsible, or the outlays for the costs of the part of the administration of titles XVI and XVIII of the Social Security Act for which the Commissioner of Social Security is responsible..
				(4)Exclusion of the administrative costs of Social Security, SSI, and Medicare from the Congressional
			 Budget
 Act 302(b) suballocationsSection 302(b) of the Congressional Budget Act of 1974 (2 U.S.C. 633(b)) is amended by adding at the end the following: The suballocation under this subsection shall not include the outlays of the program under title II of the Social Security Act, including the costs of the part of the administration of such title for which the Commissioner of Social Security is responsible, or the outlays for the costs of the part of the administration of titles XVI and XVIII of the Social Security Act for which the Commissioner of Social Security is responsible..
 (c)Effective dateThe amendments made by this section shall take effect on October 1, 2018. 3.Eliminating the 5-month waiting period for disability benefits and for disabled surviving spouses (a)In generalSection 223(a)(1) of the Social Security Act (42 U.S.C. 423(a)(1)) is amended in the matter following subparagraph (E)—
 (1)by inserting for months beginning before the date of the enactment of the Social Security Administration Fairness Act, after (i); (2)by striking or (ii) and inserting (ii), for months beginning before the date of the enactment of the Social Security Administration Fairness Act,; and
 (3)by inserting or (iii) for months beginning on or after the date of the enactment of the Social Security Administration Fairness Act, for each month beginning with the first month during all of which the individual is under a disability and in which the individual becomes entitled to such insurance benefits, before and ending.
 (b)Disabled surviving spousesSection 202 of the Social Security Act (42 U.S.C. 402) is amended— (1)in subsection (e)(1)(F)—
 (A)in clause (i)— (i)by inserting for months beginning before the date of the enactment of the Social Security Administration Fairness Act, before the first month; and
 (ii)by striking , or and inserting a comma; (B)in clause (ii)—
 (i)by inserting for months beginning before the date of the enactment of the Social Security Administration Fairness Act, before the first month; and (ii)by striking terminated, and inserting , or; and
 (C)by adding at the end the following new clause:  (iii)for months beginning on or after the date of the enactment of the Social Security Administration Fairness Act, the first month during all of which she is under a disability and in which she becomes entitled to such insurance benefits,; and
 (2)in subsection (f)(1)(F)— (A)in clause (i)—
 (i)by inserting for months beginning before the date of the enactment of the Social Security Administration Fairness Act, before the first month; and (ii)by striking , or and inserting a comma;
 (B)in clause (ii)— (i)by inserting for months beginning before the date of the enactment of the Social Security Administration Fairness Act, before the first month; and
 (ii)by striking terminated, and inserting , or; and (C)by adding at the end the following new clause:
						
 (iii)for months beginning on or after the date of the enactment of the Social Security Administration Fairness Act, the first month during all of which he is under a disability and in which he becomes entitled to such insurance benefits,.
					4.Eliminating the 24-month waiting period for Medicare coverage for individuals with disabilities
			
				(a)
				In general
 Section 226(b) of the Social Security Act (42 U.S.C. 426(b)) is amended—  (1) in paragraph (2)(A), by striking , and has for 24 calendar months been entitled to,;
				
					(2)
 in paragraph (2)(B), by striking , and has been for not less than 24 months,;  (3) in paragraph (2)(C)(ii), by striking , including the requirement that he has been entitled to the specified benefits for 24 months,;
				
					(4)
 in the first sentence, by striking for each month beginning with the later of (I) July 1973 or (II) the twenty-fifth month of his entitlement or status as a qualified railroad retirement beneficiary described in paragraph (2), and and inserting for each month for which the individual meets the requirements of paragraph (2), beginning with the month following the month in which the individual meets the requirements of such paragraph, and; and
				
					(5)
 in the second sentence, by striking the twenty-fifth month of his entitlement  and all that follows through paragraph (2)(C) and.
				
				(b)
				Conforming amendments
				
					(1)
					Section 226
 Section 226 of the Social Security Act (42 U.S.C. 426) is amended by— (A)striking subsections (e)(1)(B), (f), and (h); and
 (B)redesignating subsections (g) and (i) as subsections (f) and (g), respectively.  (2) Medicare description Section 1811(2) of the Social Security Act (42 U.S.C. 1395c(2)) is amended by striking have been entitled for not less than 24 months and inserting are entitled.
				
					(3)
					Medicare coverage
 Section 1837(g)(1) of the Social Security Act (42 U.S.C. 1395p(g)(1)) is amended by striking 25th month of and inserting month following the first month of.  (4) Railroad retirement system Section 7(d)(2)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231f(d)(2)(ii)) is amended—
					
						(A)
 by striking has been entitled to an annuity and inserting is entitled to an annuity;  (B) by striking , for not less than 24 months; and
					
						(C)
 by striking could have been entitled for 24 calendar months, and. (c)Effective dateThe amendments made by this section shall apply to insurance benefits under title XVIII of the Social Security Act with respect to items and services furnished on or after the date of the enactment of this Act.
			5.Closure of field and hearing offices and resident or rural contact stations
			(a)Moratorium on closure or consolidation of field or hearing offices or new limitations on access to
			 such offices
 (1)In generalExcept as provided in paragraph (2), the Commissioner of Social Security shall take no action on or after the date of the enactment of this Act to close or consolidate field or hearing offices of the Social Security Administration or to otherwise impose any new limitation on access to such offices.
 (2)Cessation of moratorium upon report to CongressParagraph (1) shall cease to be effective 180 days after the Commissioner submits to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a detailed report outlining and justifying the process for selecting field or hearing offices to be closed or consolidated or otherwise to have limited access. Such report shall include—
 (A)an analysis of the criteria used for selecting field or hearing offices for closure, consolidation, or limited access;
 (B)a description of how the Commissioner has analyzed and considered relevant factors, including but not limited to transportation and communication burdens faced by individuals serviced by the offices, including elderly and disabled citizens; and
 (C)a description of any method of cost-benefit analysis applied by the Commissioner in connection with closures and consolidations of field or hearing offices, and other limitations on access to field or hearing offices, including any analysis that takes into account—
 (i)the anticipated savings resulting from the closure, consolidation, or limitation on access; (ii)the anticipated costs associated with replacing services lost by the closure, consolidation, or limitation on access;
 (iii)the anticipated effects on employees of the offices affected; (iv)how the loss of access resulting from the closure, consolidation, or limitation on access will be replaced by the establishment of a new field or hearing office, increased access at a different office, or some other means, and the factors considered by the Commissioner in determining how to replace such lost access; and
 (v)such other relevant factors as may be determined by the Commissioner, including but not limited to transportation and communication burdens faced by individuals serviced by the offices, including elderly and disabled citizens.
						(b)Requirements for future closures, consolidations, and new limitations on access
 (1)In generalSection 704 of the Social Security Act (42 U.S.C. 904) is amended by adding at the end the following new subsection:
					
 (f)Field and Hearing Offices(1)The Commissioner may not close a field or hearing office of the Administration, consolidate two or more such offices, or otherwise impose any new limitation on public access to any such office, unless the Commissioner complies with the requirements of paragraphs (2), (3), (4), and (5) in connection with the closure, consolidation, or limitation on public access.
							(2)
 (A)The requirements of this paragraph are met in connection with a closure, consolidation, or new limitation on access referred to in paragraph (1) only if—
 (i)not later than 120 days before the date of the closure, consolidation, or limitation on access, the Commissioner provides effective public notice of the proposed closure, consolidation, or limitation on access (including, to the extent practicable, notice by direct mailing and through community outlets such as newspapers and posting in heavily frequented public spaces) to individuals residing in the area serviced by the affected office or offices;
 (ii)the public notice issued pursuant to clause (i) includes information on— (I)how the Commissioner will, not later than 30 days after the date of the closure, consolidation, or limitation on access, replace the loss in access resulting from the closure, consolidation, or limitation on access by establishing a new office, increasing public access to a different office, or some other means; and
 (II)how to contact the Administration if an individual experiences service delays or problems as a result of the closure, consolidation, or limitation on access; and
 (iii)not earlier than 30 days after the issuance of public notice pursuant to clause (i) and not later than 45 days before the date of the proposed closure, consolidation, or limitation on access, the Commissioner conducts at least 2 public hearings (scheduled so that the first and last such hearings are separated by at least 10 days), at which the Commissioner presents the justifications for the closure, consolidation, or limitation on access described in subparagraph (B) and provides for attendees an opportunity to present their views regarding the proposed closure, consolidation, or limitation on access.
 (B)The justifications referred to in subparagraph (A)(iii) shall consist of the following: (i)an analysis of the criteria used for selecting the field or hearing office or offices for closure, consolidation, or limited access;
 (ii)a description of how the Commissioner has analyzed and considered relevant factors, including but not limited to transportation and communication burdens faced by individuals serviced by the offices, including elderly and disabled citizens; and
 (iii)a description of a method of cost-benefit analysis which shall be applied by the Commissioner in connection with the closure, consolidation, or limitation on access, and which shall take into account—
 (I)the anticipated savings resulting from the closure, consolidation, or limitation on access; (II)the anticipated costs associated with replacing services lost by the closure, consolidation, or limitation on access;
 (III)the anticipated effects on employees of the offices affected; and (IV)such other relevant factors as may be determined by the Commissioner, including but not limited to transportation and communication burdens faced by individuals serviced by the offices, including elderly and disabled citizens.
 (C)The notice provided pursuant to subparagraph (A)(i) shall include notice of the time and place of the public hearings to be conducted pursuant to clause (A)(iii) and of the right of aggrieved individuals to appeal to the Commissioner regarding the proposed closure, consolidation, or limitation on access pursuant to paragraph (4).
 (3)The requirements of this paragraph are met in connection with a closure, consolidation, or limitation on access referred to in paragraph (1) only if, not later than 30 days before the date of the proposed closure, consolidation, or limitation on access, the Commissioner submits to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and each Member of the Congress representing a State or congressional district in which the affected office or offices are located a detailed final report in support of the closure, consolidation, or limitation on access. Such report shall include—
 (A)the justifications described in paragraph (2)(B), (including any amendments made to such justifications after the public hearings conducted pursuant to paragraph (2)(A));
 (B)any findings made by the Commissioner pursuant to the public hearings; (C)the status of any appeals regarding the closure, consolidation, or new limitation on access which were commenced pursuant to paragraph (4) before the date of the report;
 (D)the final decision of the Commissioner regarding the closure, consolidation, or new limitation on access; and
 (E)such other information as the Commissioner considers relevant. (4) (A)Upon timely request by any individual who makes a showing in writing described in subparagraph (B) in connection with a proposed closure, consolidation, or limitation on access referred to in subparagraph (A), the Commissioner shall give such individual an opportunity for a hearing with respect to the closure, consolidation, or limitation on access. The request for the hearing shall be considered timely only if it is made not later than 30 days before the proposed date of the closure, consolidation, or limitation on access. The Commissioner shall submit to the Committee on Ways and Means of the House of Representatives, the Committee on Finance of the Senate, and each Member of the Congress representing a State or congressional district in which the affected office or offices are located the Commissioner’s findings based on the hearing and a description of any action taken or to be taken by the Commissioner on the basis of such findings.
 (B)A showing described in subparagraph (A) shall consist of a showing that— (i)the determination of the Commissioner to close a field or hearing office, consolidate field or hearing offices, or impose a new limitation on access to a field or hearing office is arbitrary, capricious, an abuse of discretion, not in accordance with law, or not based on substantial evidence; or
 (ii)the Commissioner has failed to observe procedures required by law in connection with the closure, consolidation, or new limitation on access.
 (5)The requirement of this paragraph is met in connection with a closure, consolidation, or limitation on access referred to in paragraph (1) only if such closure, consolidation, or limitation on access will not result in the total number of field or hearing offices of the Administration falling below the total number of such offices that were in operation on September 30, 2018..
 (2)Effective dateThe amendment made by paragraph (1) of this subsection shall apply with respect to closures and consolidations of field or hearing offices and impositions of new limitations on access to such offices occurring after the cessation of the moratorium under subsection (a) of this section.
				
